PER CURIAM.
Affirmed. See Novaton v. State, 634 So.2d 607 (Fla.1994); Hubbard v. State, 662 So.2d 746 (Fla. 1st DCA 1995) (holding that a negotiated sentence precludes appeal or collateral challenge of conviction and sentence on double jeopardy grounds apart from an allegation of ineffective assistance of counsel); see also Hurlburt v. State, 807 So.2d 687 (Fla. 2d DCA 2002) (holding that habitual offender sentences are not affected by the unconstitutionality of the 1995 sentencing guidelines); Hepburn v. State, 778 So.2d 448 (Fla. 3d DCA 2001).